Exhibit 10.1

 

MANAGEMENT AGREEMENT

 

This Management Agreement (this “Agreement”), dated as of May 19, 2017 (the
“Execution Date”), is by and between American Capital Senior Floating, Ltd., a
Maryland corporation (the “Company”), and Ivy Hill Asset Management, L.P., a
Delaware limited partnership (the “Manager”).

 

W I T N E S S E T H:

 

WHEREAS, the Company is a closed-end, non-diversified management investment
company that has elected to be treated as a business development company (“BDC”)
under the Investment Company Act of 1940, as amended (the “Investment Company
Act”);

 

WHEREAS, the Manager is an investment adviser that has registered under the
Investment Advisers Act of 1940, as amended (the “Advisers Act”);

 

WHEREAS, on January 15, 2014, the Company and American Capital ACSF Management,
LLC, a Delaware limited liability company (the “Prior Manager”), entered into a
Management Agreement (the “Original Agreement”), pursuant to which the Manager
agreed to furnish, amongst other things, investment advisory services to the
Company;

 

WHEREAS, on January 3, 2017, American Capital Asset Management, LLC, the Prior
Manager’s parent company, merged with and into the Manager, with the Manager as
the surviving entity (the “Merger”) thereby causing the Original Agreement to
terminate in accordance with its terms;

 

WHEREAS, on January 3, 2017, in accordance with Rule 15a-4 under the Investment
Company Act, the Company entered into an interim management agreement with the
Manager (the “Interim Agreement”) to furnish investment advisory services and
administrative services to the Company and its subsidiaries;

 

WHEREAS, as of the date hereof, the Interim Agreement will terminate in
accordance with its terms as a result of the Company entering into this
Agreement; and

 

WHEREAS, the Company desires to retain the Manager to furnish investment
advisory services and administrative services to the Company and its
subsidiaries, and the Manager wishes to be retained to provide such services, on
the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Manager hereby
agree as follows:

 

1.                                      Duties of Manager.

 

(a)                                 Employment of Manager.  The Company hereby
employs the Manager to act as the investment adviser to the Company and its
subsidiaries and to manage the day-to-day operations of the Company and its
subsidiaries and the investment and reinvestment of the assets of the Company
and its subsidiaries, subject at all times to the further terms and conditions
herein set forth and to the supervision of, and such further limitations or
parameters as may be imposed by, the Board of Directors of the Company (the
“Board”), during the term hereof in accordance with:

 

--------------------------------------------------------------------------------


 

(i)                                              the investment objectives,
policies and restrictions of the Company, which objectives, policies and
restrictions are those set forth in the Company’s Annual Report on Form 10-K for
the year ended December 31, 2016 (File No. 814-01025), initially filed with the
Securities and Exchange Commission (the “SEC”) on March 9, 2017, as
supplemented, amended or superseded from time to time;

 

(ii)                                           the Investment Company Act and
the Advisers Act, subject to the terms of any exemptive order applicable to the
Company; and

 

(iii)                                        all other applicable federal and
state laws, rules and regulations, and the Company’s articles of incorporation
and bylaws.

 

The Manager hereby accepts such employment and agrees during the term hereof to
so render investment advisory services and administrative services to the
Company and its subsidiaries as required herein, subject to the payment of
compensation and other terms and conditions provided for herein.

 

(b)                                 Certain Services.  Without limiting the
generality of Section 1(a), the Manager will be responsible for the day-to-day
operations of the Company and its subsidiaries and will perform (or cause to be
performed) such services and activities relating to the investments and
operations of the Company and its subsidiaries as may be appropriate, which,
subject to the oversight and any required approval of the Board, may include,
without limitation, unless otherwise instructed by the Board:

 

(i)                                              maintaining an investment
committee of the Manager, the members of which shall consist of the officers of
the Manager or its affiliates, which may, among other responsibilities,
implement changes to the Company’s operating policies and guidelines;

 

(ii)                                           serving as a consultant to the
Company and its subsidiaries with respect to the periodic review of their
investments, borrowings and operations and the policies and recommendations with
respect thereto;

 

(iii)                                        serving as a consultant to the
Company and its subsidiaries with respect to selecting, purchasing, financing,
monitoring and disposing of its investments;

 

(iv)                                       serving as a consultant to the
Company and its subsidiaries with respect to decisions regarding any financings,
hedging activities or borrowings undertaken by the Company or its subsidiaries,
including (1) assisting the Company in developing criteria for debt and equity
financing that is specifically tailored to the Company’s investment objectives
and (2) advising the Company and its subsidiaries with respect to obtaining
appropriate financing for its investments;

 

2

--------------------------------------------------------------------------------


 

(v)                                          subject to Section 2(a), providing
the Company with a management team, including a Chief Executive Officer and
Chief Financial Officer or similar positions, along with appropriate support
personnel to provide the management services to be provided by the Manager to
the Company hereunder, who shall devote such of their time to the management of
the Company as necessary and appropriate, commensurate with the level of
activity of the Company from time to time;

 

(vi)                                       advising the Company with respect to
any equity incentive plans that it may establish for the Company’s directors who
are not “interested persons” (as such term is defined in Section 2(a)(19) of the
Investment Company Act);

 

(vii)                                    providing the Company and its
subsidiaries with portfolio management;

 

(viii)                                 engaging and supervising, on the
Company’s behalf and at the Company’s expense, independent contractors that
provide investment banking, securities brokerage, insurance, diligence, legal,
accounting, valuation, transfer agent, registrar and such other services as may
be required relating to the Company’s and its subsidiaries’ operations or
investments (or potential investments);

 

(ix)                                       providing executive and
administrative personnel, office space and office services required in rendering
services to the Company and its subsidiaries;

 

(x)                                          performing and supervising the
performance of administrative functions necessary in the Company’s and its
subsidiaries’ management as may be agreed upon by the Manager and the Board,
including, without limitation, the services in respect of any equity incentive
plan the Company may establish for its independent directors, the collection of
revenues and the payment of the Company’s or its subsidiaries’ debts and
obligations and maintenance of appropriate information technology services to
perform such administrative functions;

 

(xi)                                       communicating on behalf of the
Company with the holders of any of the Company’s equity or debt securities as
required to satisfy the reporting and other requirements of any governmental
bodies or agencies or trading exchanges or markets and to maintain effective
relations with such holders, including website maintenance, logo design, analyst
presentations, investor conferences and annual meeting arrangements;

 

(xii)                                    counseling the Company in connection
with policy decisions to be made by the Board;

 

(xiii)                                 counseling the Company regarding the
requirements to qualify as a regulated investment company (“RIC”) under the
Internal Revenue Code of 1986, as amended (including the U.S. Treasury
regulations promulgated thereunder, the “Code”), and monitoring compliance with
the various RIC qualification tests and other rules set out in the Code;

 

3

--------------------------------------------------------------------------------


 

(xiv)                                counseling the Company regarding the
requirements to qualify as a BDC and monitoring compliance with the various BDC
qualification tests and other rules set out in the Investment Company Act;

 

(xv)                                   offering to make significant managerial
assistance available to each of the Company’s portfolio companies, as required
by the Investment Company Act;

 

(xvi)                                voting any proxies solicited by an issuer
of securities held by the Company;

 

(xvii)                             furnishing reports and statistical and
economic research to the Company regarding the activities and services performed
for the Company or its subsidiaries by the Manager;

 

(xviii)                          monitoring the operating performance of the
Company’s and its subsidiaries’ investments and providing periodic reports with
respect thereto to the Board, including comparative information with respect to
such operating performance and budgeted or projected operating results;

 

(xix)                                investing and re-investing any of the
Company’s or its subsidiaries’ monies and securities (including in short-term
investments, payment of fees, costs and expenses, or payments of dividends or
distributions to the Company’s stockholders) and advising the Company as to its
capital structure and capital-raising activities;

 

(xx)                                   engaging on behalf of the Company or its
subsidiaries, or recommending their retention of, qualified accountants and
legal counsel, as applicable, to (1) assist in developing appropriate
procedures, internal controls, compliance procedures and testing systems with
respect to the provisions of the Code applicable to RICs and (2) conduct
quarterly compliance reviews with respect thereto;

 

(xxi)                                qualifying the Company and its subsidiaries
to do business in all jurisdictions in which such qualification is required and
ensuring the Company and its subsidiaries obtain and maintain all appropriate
licenses;

 

(xxii)                             assisting the Company and its subsidiaries in
complying with all regulatory requirements applicable to it in respect of its
business activities, including preparing or causing to be prepared all financial
statements required under applicable regulations and contractual undertakings
and all reports and documents, if any, required under the Securities Act of
1933, as amended, or the Securities Exchange Act of 1934, as amended;

 

(xxiii)                          taking all necessary actions to enable the
Company and its subsidiaries to make required tax filings and reports, including
soliciting stockholders for required information to the extent necessary under
the Code applicable to RICs;

 

(xxiv)                         assisting in handling and resolving all claims,
disputes or controversies (including all litigation, arbitration, settlement or
other proceedings or negotiations) in which the Company or its subsidiaries may
be involved or to which it may be subject arising out of its day-to-day
operations;

 

4

--------------------------------------------------------------------------------


 

(xxv)                            arranging marketing materials, advertising,
industry group activities (such as conference participations and industry
organization memberships) and other promotional efforts designed to promote the
Company’s business;

 

(xxvi)                         using commercially reasonable efforts to cause
expenses incurred by or on behalf of the Company or its subsidiaries to be
commercially reasonable or commercially customary;

 

(xxvii)                      performing such other services as may be required
from time to time for the management and other activities relating to the
Company’s and its subsidiaries’ assets, business and operations as the Board
reasonably requests or the Manager deems appropriate under the particular
circumstances; and

 

(xxviii)                   using commercially reasonable efforts to cause the
Company and its subsidiaries to comply with all applicable laws.

 

The Manager shall have the power and authority on behalf of the Company to
effectuate its investment decisions for the Company and its subsidiaries,
including the execution and delivery of all documents relating to their
investments and the placing of orders for other purchase or sale transactions on
behalf of the Company and its subsidiaries.  In the event that the Company or
any of its subsidiaries determines to incur debt financing, the Manager shall
arrange for such financing on its behalf, subject to the oversight and any
required approval of the Board.  If it is necessary for the Manager to make
investments on behalf of the Company through a special purpose vehicle, the
Manager shall have authority to create or arrange for the creation of such
special purpose vehicle and to make such investments through such special
purpose vehicle in accordance with the Investment Company Act.

 

(c)                                  Sub-Advisors.  Subject to the requirements
of the Investment Company Act (including any approval by the vote of holders of
a majority of outstanding voting securities of the Company required under
Section 15(a) of the Investment Company Act), the Manager is hereby authorized
(but not required) to enter into one or more sub-advisory agreements with other
investment advisers (each, a “Sub-Advisor”) pursuant to which the Manager may
obtain the services of the Sub-Advisor(s) to assist the Manager in providing the
investment advisory services required to be provided by the Manager under this
Agreement.  Specifically, the Manager may retain a Sub-Advisor to recommend
specific securities or other investments based upon the Company’s investment
objectives, policies and restrictions, and work, along with the Manager, in
structuring, negotiating, arranging or effecting the acquisition or disposition
of such investments and monitoring investments on behalf of the Company and its
subsidiaries, subject in all cases to the oversight and any required approval of
the Manager and the Board.  Any sub-advisory agreement entered into by the
Manager shall be in accordance with the requirements of the Investment Company
Act and other applicable federal and state law.  The Manager, and not the
Company, shall be responsible for any compensation payable to any Sub-Advisor. 
Nothing in this subsection (c) will obligate the Manager to pay any expenses
that are the expenses of the Company under Section 2.

 

5

--------------------------------------------------------------------------------


 

(d)                                 Independent Contractors.  The Manager and
any Sub-Advisor shall for all purposes herein each be deemed to be an
independent contractor and, except as expressly provided or authorized herein,
shall have no authority to act for or represent the Company and its subsidiaries
in any way or otherwise be deemed an agent of the Company and its subsidiaries.

 

(e)                                  Books and Records.  The Manager shall keep
and preserve for the period required by the Investment Company Act any books and
records relevant to the provision of its investment advisory services to the
Company and its subsidiaries and shall specifically maintain all books and
records with respect to the portfolio transactions of the Company and its
subsidiaries and shall render to the Board such periodic and special reports as
the Board may reasonably request.  The Manager agrees that all records that it
maintains for the Company and its subsidiaries are the property of the Company
and shall surrender promptly to the Company any such records upon the Company’s
request; provided that the Manager may retain a copy of such records.

 

2.                                      Allocation of Costs and Expenses.

 

(a)                                 Expenses Payable by Manager.  The Manager
shall be responsible for the expenses related to any and all personnel of the
Manager and its affiliates who provide services to the Company and its
subsidiaries pursuant to this Agreement or to the Manager pursuant to the
Administration Agreement, dated as of July 1, 2010, between the Manager and Ares
Operations LLC (the “Administrator”), as amended (including each of the officers
of the Company and any directors of the Company who are also employees of the
Manager or any of its affiliates), including, without limitation, salaries,
bonus and other wages, payroll taxes and the cost of employee benefit plans of
such personnel, and costs of insurance with respect to such personnel.

 

(b)                                 Expenses Payable by the Company.  Subject to
Section 2(c), the Company shall pay all of its costs and expenses and shall
reimburse the Manager or its affiliates for expenses of the Manager and its
affiliates incurred on behalf of the Company or its subsidiaries, excepting only
those expenses that are specifically the responsibility of the Manager pursuant
to Section 2(a) of this Agreement.  Without limiting the generality of the
foregoing, it is specifically agreed that the following costs and expenses of
the Company or any subsidiary shall be paid by the Company and shall not be paid
by the Manager or affiliates of the Manager:

 

(i)                                              costs incurred in connection
with formation and capital raising activities;

 

(ii)                                           transaction costs incident to the
acquisition, disposition, financing, hedging and ownership of the Company’s and
its subsidiaries’ investments;

 

(iii)                                        diligence costs incurred for
prospective investments;

 

(iv)                                       expenses incurred in contracting with
third parties;

 

(v)                                          external legal, auditing,
accounting, consulting, investor relations, portfolio valuation, brokerage and
administrative fees and expenses;

 

6

--------------------------------------------------------------------------------


 

(vi)                                       the compensation and expenses of the
Company’s directors who are not employees of the Manager or any of its
affiliates and the cost of liability insurance to indemnify the Company’s
directors and officers and the officers and employees of the Manager and its
affiliates who provide services to the Company;

 

(vii)                                    the costs associated with the Company’s
or any of its subsidiaries’ establishment and maintenance of any indebtedness
(including commitment fees, accounting fees, legal fees, closing costs, rating
agency fees and similar expenses);

 

(viii)                                 expenses related to the payment of
dividends;

 

(ix)                                       costs incurred by the Board and
personnel of the Manager or its affiliates for travel on the Company’s behalf;

 

(x)                                          expenses relating to communications
to holders of the Company’s securities and in complying with the continuous
reporting and other requirements of the SEC and other governmental bodies;

 

(xi)                                       tax and license fees applicable to
the Company and its subsidiaries, including external fees for tax and regulatory
compliance;

 

(xii)                                    insurance costs incurred by the Company
and its subsidiaries;

 

(xiii)                                 transfer agent, custodial, trustee, third
party loan administration and exchange listing fees;

 

(xiv)                                the costs of printing and mailing proxies
and reports to the Company’s stockholders;

 

(xv)                                   the costs of establishing and maintaining
the Company’s website;

 

(xvi)                                all costs of organizing, modifying or
dissolving the Company or any subsidiary and costs in preparation of entering
into or exiting any business activity;

 

(xvii)                             the Company’s pro rata portion of costs
associated with any computer software, hardware or information technology
services that are used by the Company or its subsidiaries;

 

(xviii)                          the Company’s pro rata portion of the costs and
expenses incurred with respect to market information systems and publications,
research publications and materials used by it;

 

(xix)                                settlement, clearing, trustee, prime
brokerage and custodial fees and expenses relating to the Company and its
subsidiaries;

 

7

--------------------------------------------------------------------------------


 

(xx)                                   the costs of maintaining compliance with
all federal, state and local rules and regulations or any other regulatory
agency (as such costs relate to us), all taxes and license fees and all
insurance costs incurred on behalf of the Company and its subsidiaries;

 

(xxi)                                the costs of administering the Company’s
equity incentive plans; and

 

(xxii)                             the Company’s pro rata portion of rent
(including disaster recovery facility costs and expenses), telephone, utilities,
office furniture, equipment, machinery and other office, internal and overhead
expenses of the Manager and its affiliates required for the operations of the
Company and its subsidiaries.

 

(c)                                  Reimbursement of Expenses.  Costs and
expenses incurred by the Manager on behalf of the Company and its subsidiaries
shall be reimbursed monthly to the Manager.  The Manager shall prepare a written
statement in reasonable detail documenting the costs and expenses of the Company
and its subsidiaries and those incurred by the Manager on behalf of the Company
and its subsidiaries during each month, and shall deliver such written statement
to the Company within sixty (60) days after the end of each month.  The Company
shall pay all amounts payable to the Manager pursuant to Section 2(b) within
five (5) business days after the receipt of the written statement without
demand, deduction, offset or delay.  Cost and expense reimbursement to the
Manager shall be subject to adjustment at the end of each calendar year in
connection with the annual audit of the Company.  The provisions of this
Section 2 shall survive the expiration or earlier termination of this Agreement
to the extent such expenses have previously been incurred or are incurred in
connection with such expiration or termination.

 

(d)                                 Portfolio Company’s Compensation.  In
certain circumstances the Manager, any Sub-Advisor, or any of their respective
affiliates, may receive compensation from a portfolio company, in connection
with the Company’s investment in such portfolio company.  Any compensation
received by the Manager, Sub-Advisor, or any of their respective affiliates,
attributable to the Company’s investment in any portfolio company, in excess of
any of the limitations in or exemptions granted from the Investment Company Act,
shall be delivered promptly to the Company and the Company will retain such
excess compensation for the benefit of its stockholders.

 

3.                                      Compensation of Manager.  The Company
agrees to pay, and the Manager agrees to accept, as compensation for the
services provided by the Manager hereunder, a management fee as hereinafter set
forth (the “Management Fee”).  To the extent permitted by applicable law, the
Manager may elect, or the Company may adopt a deferred compensation plan
pursuant to which the Manager may elect, to defer all or a portion of its fees
hereunder for a specified period of time.

 

(a)                                 Management Fee.  The Management Fee shall be
0.8% per annum of the Company’s total assets, excluding cash and cash
equivalents and net unrealized appreciation or depreciation, each as determined
under U.S. generally accepted accounting principles at the end of the most
recently completed fiscal quarter.  Management Fees for any

 

8

--------------------------------------------------------------------------------


 

partial quarter shall be prorated based on the number of days in such quarter. 
Notwithstanding anything herein to the contrary, to the extent that the Manager
or an affiliate of the Manager provides investment advisory, collateral
management or other similar services to a subsidiary of the Company for which
the Manager or such affiliate receives a fee, the Management Fee shall be
reduced by an amount equal to the product of (a) the total fees paid to the
Manager by such subsidiary for such services and (b) the percentage of such
subsidiary’s total equity that is owned, directly or indirectly, by the Company.

 

(b)                                 Payment of Management Fee.  The Manager
shall prepare a written statement in reasonable detail documenting the
calculation of the Management Fee and shall deliver such written statement to
the Company within sixty (60) days after the end of each fiscal quarter.  The
Company shall pay all amounts payable to the Manager pursuant to
Section 3(a) within five (5) business days after the receipt of the written
statement without demand, deduction, offset or delay.  The Company shall make
any payments due hereunder to the Manager or to the Manager’s designee as the
Manager may otherwise direct.

 

(c)                                  Waiver or Deferral of Fee.  The Manager
shall have the right to elect to waive or defer all or a portion of the
Management Fee that would otherwise be paid to it.  Prior to the payment of any
fee to the Manager, the Company shall obtain written instructions from the
Manager with respect to any waiver or deferral of any portion of such fees.  Any
portion of a deferred fee payable to the Manager and not paid over to the
Manager with respect to any month, calendar quarter or year shall be deferred
without interest and may be paid over in any such other month prior to the
occurrence of a liquidity event, as the Manager may determine upon written
notice to the Company.

 

4.                                      Representations, Warranties and
Covenants of Manager.  The Manager represents and warrants that it is registered
as an investment adviser under the Advisers Act.  The Manager agrees that its
activities shall at all times be in compliance in all material respects with all
applicable federal and state laws governing its operations and investments,
including the Investment Company Act and the Advisers Act.  The Manager agrees
to observe and comply with applicable provisions of the code of ethics adopted
by the Company pursuant to Rule 17j-1 under the Investment Company Act, as such
code of ethics may be amended from time to time.

 

5.                                      Excess Brokerage Commissions.  The
Manager is hereby authorized, to the fullest extent now or hereafter permitted
by law, to cause the Company to pay a member of a national securities exchange,
broker or dealer an amount of commission for effecting a securities transaction
in excess of the amount of commission another member of such exchange, broker or
dealer would have charged for effecting that transaction, if the Manager
determines in good faith, taking into account such factors as price (including
the applicable brokerage commission or dealer spread), size of order, difficulty
of execution, operational facilities of the firm and the firm’s risk and skill
in positioning blocks of securities, that such amount of commission is
reasonable in relation to the value of the brokerage and/or research services
provided by such member, broker or dealer, viewed in terms of either that
particular transaction or its overall responsibilities with respect to the
Company’s portfolio, and constitutes the best net results for the Company.

 

9

--------------------------------------------------------------------------------


 

6.                                      Proxy Voting.  The Manager shall be
responsible for voting any proxies solicited by an issuer of securities held by
the Company in the best interest of the Company and in accordance with the
Manager’s proxy voting policies and procedures, as any such proxy voting
policies and procedures may be amended from time to time.  The Company has been
provided with a copy of the Manager’s proxy voting policies and procedures and
has been informed as to how it can obtain further information from the Manager
regarding proxy voting activities undertaken on behalf of the Company.

 

7.                                      Activities of Manager.  The services of
the Manager to the Company and its subsidiaries are not exclusive, and the
Manager and/or any of its affiliates may engage in any other business or render
similar or different services to others, including, without limitation, the
direct or indirect sponsorship or management of other investment-based accounts
or commingled pools of capital, however structured, having investment objectives
similar to those of the Company, so long as its services to the Company and its
subsidiaries hereunder are not impaired thereby, and nothing in this Agreement
shall limit or restrict the right of any member, manager, partner, officer or
employee of the Manager or any such affiliate to engage in any other business or
to devote his or her time and attention in part to any other business, whether
of a similar or dissimilar nature, or to receive any fees or compensation in
connection therewith (including fees for serving as a director of, or providing
consulting services to, one or more of the Company’s portfolio companies,
subject to applicable law).  So long as this Agreement or any extension, renewal
or amendment remains in effect, the Manager shall be the only investment adviser
for the Company and its subsidiaries, subject to the Manager’s right to enter
into sub-advisory agreements.  The Manager assumes no responsibility under this
Agreement other than to render the services called for hereunder.  It is
understood that directors, officers, employees and stockholders of the Company
are or may become interested in the Manager and its affiliates, as members,
directors, managers, partners, officers, employees or otherwise, and that the
Manager and directors, officers, employees, partners, stockholders, members and
managers of the Manager and its affiliates are or may become similarly
interested in the Company as stockholders or otherwise.

 

8.                                      Responsibility of Dual Directors,
Officers and/or Employees.  If any person who is a member, manager, partner,
officer or employee of the Manager or the Administrator or an affiliate thereof
is or becomes a director, officer and/or employee of the Company and acts as
such in any business of the Company, then while he or she is performing services
on behalf of the Company as a director, officer and/or employee of the Company,
such member, manager, partner, officer and/or employee of the Manager or the
Administrator or an affiliate shall be deemed to be acting in such capacity
solely for the Company, and not as a member, manager, partner, officer or
employee of the Manager or the Administrator or under the control or direction
of the Manager or the Administrator, even if paid by the Manager or the
Administrator.

 

9.                                      Limitation of Liability of Manager;
Indemnification.  The Manager and its affiliates and its and its affiliates’
respective directors, officers, employees, members, managers, partners and
stockholders (each of whom shall be deemed a third party beneficiary hereof)
(collectively, the “Indemnified Parties”) shall not be liable to the Company or
its subsidiaries or its and its subsidiaries’ respective directors, officers,
employees, members, managers, partners or stockholders for any action taken or
omitted to be taken by the Manager in connection with the

 

10

--------------------------------------------------------------------------------


 

performance of any of its duties or obligations under this Agreement or
otherwise as an investment adviser of the Company, except to the extent
specified in Section 36(b) of the Investment Company Act concerning loss
resulting from a breach of fiduciary duty (as the same is finally determined by
judicial proceedings) with respect to the receipt of compensation for services. 
The Company shall indemnify, defend and protect the Indemnified Parties and hold
them harmless from and against all claims or liabilities (including reasonable
attorneys’ fees) and other expenses reasonably incurred by the Indemnified
Parties in or by reason of any pending, threatened or completed action, suit,
investigation or other proceeding (including an action or suit by or in the
right of the Company or its security holders) arising out of or in connection
with the performance of any of the Manager’s duties or obligations under this
Agreement, any sub-advisory agreement or otherwise as an investment adviser of
the Company, in each case to the fullest extent such indemnification is then
permitted under the Company’s articles of incorporation, the Investment Company
Act, the Advisers Act, the laws of the State of Maryland and any other
applicable law.

 

Notwithstanding the foregoing provisions of this Section 9 to the contrary,
nothing contained herein shall protect or be deemed to protect the Indemnified
Parties against or entitle or be deemed to entitle the Indemnified Parties to
indemnification in respect of, any liability to the Company or its security
holders to which the Indemnified Parties would otherwise be subject by reason of
willful misfeasance, bad faith or gross negligence in the performance of any
Indemnified Party’s duties or by reason of the reckless disregard of the
Manager’s duties and obligations under this Agreement (as the same shall be
determined in accordance with the Investment Company Act and any interpretations
or guidance by the SEC or its staff thereunder).

 

10.                               Effectiveness, Duration and Termination.

 

(a)                                 This Agreement shall become effective as of
the date hereof.  Once effective, this Agreement shall remain in effect for one
year after the Execution Date, and thereafter shall continue automatically for
successive annual periods; provided that such continuance is specifically
approved at least annually by:

 

(i)                                              the vote of the Board, or by
the vote of holders of a majority of the outstanding voting securities of the
Company; and

 

(ii)                                           the vote of a majority of the
Company’s directors who are not “interested persons” (as such term is defined in
Section 2(a)(19) of the Investment Company Act) of any party hereto, in
accordance with the requirements of the Investment Company Act.

 

(b)                                 This Agreement may be terminated at any
time, without the payment of any penalty, upon 60 days’ written notice, by
(i) the vote of holders of a majority of the outstanding voting securities of
the Company, (ii) the vote of the Board or (iii) the Manager.

 

(c)                                  This Agreement shall automatically
terminate in the event of its “assignment” (as such term is defined for purposes
of Section 15(a)(4) of the Investment Company Act); provided that nothing herein
shall cause this Agreement to terminate upon or otherwise restrict a transaction
that does not result in a change of actual control or management of the Manager.

 

11

--------------------------------------------------------------------------------


 

(d)                                 The provisions of Section 9 of this
Agreement shall remain in full force and effect, and the Manager shall remain
entitled to the benefits thereof, notwithstanding any termination or expiration
of this Agreement.  Further, notwithstanding the termination or expiration of
this Agreement as aforesaid, the Manager shall be entitled to any amounts owed
under Section 3 through the date of termination or expiration and Section 9
shall continue in force and effect and apply to the Manager and the Indemnified
Parties as and to the extent applicable.

 

11.                               Third Party Beneficiaries.  Nothing in this
Agreement, either express or implied, is intended to or shall confer upon any
person other than the parties hereto and the Indemnified Parties any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

 

12.                               Amendments of this Agreement.  This Agreement
may not be amended or modified except by an instrument in writing signed by both
parties hereto, and upon the consent of stockholders of the Company in
conformity with the requirements of the Investment Company Act.

 

13.                               Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York, and the applicable provisions of the Investment Company Act, if any.  To
the extent that the applicable laws of the State of New York, or any of the
provisions herein, conflict with the applicable provisions of the Investment
Company Act, if any, the latter shall control.  The parties hereto
unconditionally and irrevocably consent to the exclusive jurisdiction of the
federal and state courts located in the State of New York and waive any
objection with respect thereto, for the purpose of any action, suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.

 

14.                               No Waiver.  The failure of either party hereto
to enforce at any time for any period the provisions of or any rights deriving
from this Agreement shall not be construed to be a waiver of such provisions or
rights or the right of such party thereafter to enforce such provisions, and no
waiver shall be binding unless executed in writing by all parties hereto.

 

15.                               Severability.  If any term or other provision
of this Agreement is invalid, illegal or incapable of being enforced by any law
or public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to either party hereto.  Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner in order that the transactions contemplated hereby are
consummated as originally contemplated to the greatest extent possible.

 

16.                               Headings.  The descriptive headings contained
in this Agreement are for convenience of reference only and shall not affect in
any way the meaning or interpretation of this Agreement.

 

12

--------------------------------------------------------------------------------


 

17.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which when executed shall be deemed to be
an original instrument and all of which taken together shall constitute one and
the same agreement.

 

18.                               Notices.  All notices, requests, claims,
demands and other communications hereunder shall be in writing and shall be
given or made (and shall be deemed to have been duly given or made upon receipt)
by delivery in person, by overnight courier service (with signature required),
by facsimile, or by registered or certified mail (postage prepaid, return
receipt requested) to the parties hereto at their respective principal executive
office addresses.

 

19.                               Entire Agreement.  This Agreement constitutes
the entire agreement of the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and undertakings, both written and
oral, between the parties hereto with respect to such subject matter.

 

20.                               Certain Matters of Construction.

 

(a)                                 The words “hereof,” “herein,” “hereunder”
and words of similar import shall refer to this Agreement as a whole and not to
any particular Section or provision of this Agreement, and reference to a
particular Section of this Agreement shall include all subsections thereof.

 

(b)                                 Definitions shall be equally applicable to
both the singular and plural forms of the terms defined, and references to the
masculine, feminine or neuter gender shall include each other gender.

 

(c)                                  The word “including” shall mean including
without limitation.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

 

AMERICAN CAPITAL SENIOR FLOATING, LTD.

 

 

 

 

 

 

 

By:

/s/ Kevin R. Braddish

 

 

 

 

Name:

Kevin R. Braddish

 

 

 

 

Title:

Duly Authorized Signatory

 

 

 

 

 

 

 

IVY HILL ASSET MANAGEMENT, L.P.

 

 

 

 

 

 

 

By:

/s/ Penni F. Roll

 

 

 

 

Name:

Penni F. Roll

 

 

 

 

Title:

Authorized Signatory

 

14

--------------------------------------------------------------------------------

 